DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification amendment submitted on 11/04/2020 which amended the cross-reference to related applications has been accepted.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: CONFIGURING NUMEROLOGY FOR THE RADIO RESOURCE USED IN TRANSMISSION OF A POSITIONING REFERENCE SIGNAL.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claim 1 recites “the positioning reference signal” in line 5. For clarity it is suggested to replace with “the PRS”.
Claim 3 recites “the positioning reference signal” in line 3. For clarity it is suggested to replace with “the PRS”.
Claim 4 recites “the positioning reference signal” in line 3. For clarity it is suggested to replace with “the PRS”.
Claim 5 recites “the positioning reference signal” in line 2 and lines 2-3. For clarity it is suggested to replace with “the PRS”.

Claim 6 recites “the positioning reference signal” in line 4. For clarity it is suggested to replace with “the PRS”.
Claim 8 recites “the positioning reference signal” in line 3. For clarity it is suggested to replace with “the PRS”.
Claim 9 recites “the positioning reference signal” in line 3. For clarity it is suggested to replace with “the PRS”.
Claim 10 recites “the positioning reference signal” in line 2 and lines 2-3. For clarity it is suggested to replace with “the PRS”.
Claim 10 recites “the UE’s capability” in line 3. For clarity it is suggested to replace with “capability of a UE”.
Claim 11 recites “the positioning reference signal” in lines 3-4. For clarity it is suggested to replace with “the PRS”.
Claim 13 recites “the positioning reference signal” in line 3. For clarity it is suggested to replace with “the PRS”.
Claim 14 recites “the positioning reference signal” in line 3. For clarity it is suggested to replace with “the PRS”.
Claim 15 recites “the positioning reference signal” in line 2. For clarity it is suggested to replace with “the PRS”.
Claim 15 recites “the UE’s capability” in line 3. For clarity it is suggested to replace with “capability of the UE”.
Claims 2, 7, and 12 are also objected since they are depended on the objected claims set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, 10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “a subcarrier spacing” in line 3. It is unclear whether or not it is referring to “a subcarrier spacing” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood. 
Claim 10 recites “a subcarrier spacing” in line 3. It is unclear whether or not it is referring to “a subcarrier spacing” in claim 6. For the purpose of examination, examiner will interpret the claim as best understood. 
Claim 10 recites the limitation "the UE’s capability" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 15 recites “a subcarrier spacing” in line 2. It is unclear whether or not it is referring to “a subcarrier spacing” in claim 11. For the purpose of examination, examiner will interpret the claim as best understood. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0048444 A1, hereinafter “Park”) in view of Lin et al. (US 2018/0049169 A1, hereinafter “Lin”).

Regarding claim 1, Park discloses a method for performing positioning by a user equipment (UE) [see Fig. 30, para. 271-275; a method for receiving positioning reference signal by UE 100], the method comprising: 
receiving configuration information for a frequency band where a positioning reference signal (PRS) is transmitted [see Fig. 29, step S2920, para. 241-242, 246, 252-253, 256; receiving PRS configuration-related information for a frequency band where a PRS (e.g., NB-PRS) is transmitted; also see para. 67, 85, 106; wherein an NB-PRS is defined for a subcarrier spacing of 15 kHz]; and 
receiving the positioning reference signal based on the configuration information for the frequency band [see Fig. 29, step S2930, para. 242; receiving the PRS based on the PRS configuration-related information].

Regarding claim 2, the combined system of Park and Lin discloses the method of claim 1, 
Lin further discloses wherein the configuration information for the subcarrier spacing is received via higher layer signaling [see para. 500, 555; the UE is configured with the subcarrier numerology through a UE specific RRC message].

Regarding claim 3, Park discloses wherein the configuration information is configured for each time interval when the positioning reference signal is transmitted [see Fig. 29, step S2910, para. 240, 242; the PRS configuration-related information is configured for each time interval when the PRS is transmitted; also see Fig. 21-28].
Park does not explicitly disclose the configuration information for “the subcarrier spacing.”
However, Lin teaches configuration information for a subcarrier spacing of a frequency band [see para. 473, 500-501; one or more subcarrier spacing values are supported in NR, and a UE is configured with a subcarrier numerology with certain bandwidth and in certain frequency location].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “configuration information for a subcarrier spacing of a frequency band”, as taught by Lin, into the system of Park so that the UE can correctly derives resource allocation for data transmission and reception [see Lin, para. 501].

Regarding claim 4, Park discloses wherein the configuration information is configured for each bandwidth when the positioning reference signal is transmitted [see para. 262; the PRS configuration-related information is configured for a first frequency band and a second frequency band when the PRS is transmitted].
Park does not explicitly disclose the configuration information for “the subcarrier spacing.”
However, Lin teaches configuration information for a subcarrier spacing is configured for each bandwidth part [see Fig. 46, para. 500-501, 532; the subcarrier numerology is configured for each bandwidth part].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “configuration information for a subcarrier spacing is configured for each bandwidth part”, as taught by Lin, into the system of Park so that the UE can correctly derives resource allocation for data transmission and reception [see Lin, para. 501].

Regarding claim 5, Park discloses wherein the receiving the positioning reference signal includes receiving the positioning reference signal [see Fig. 29, step S2930, para. 240, 242; receiving the PRS (e.g., NB-PRS)] according to a subcarrier spacing [see para. 67, 85, 106; according to a subcarrier spacing of 15 kHz].
Park does not explicitly disclose a subcarrier spacing “determined based on the UE's capability.”
However, Lin teaches a subcarrier spacing determined based on the UE's capability [see para. 500; the UE is configured with the subcarrier numerology depending upon UE capability].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a subcarrier spacing determined based on the UE's capability”, as taught by Lin, into the system of Park so that the UE can correctly derives resource allocation for data transmission and reception [see Lin, para. 501].

Regarding claim 6, Park discloses a method for performing positioning by a base station [see Fig. 30, para. 267-270; a method for transmitting positioning reference signal by eNB 200], the method comprising: 
configuring configuration information for a frequency band where a positioning reference signal (PRS) is transmitted [see Fig. 29, step S2910, para. 240, 242, 246, 252-253, 256; eNB determines PRS configuration-related information for a frequency band where a PRS (e.g., NB-PRS) is transmitted; also see para. 67, 85, 106; wherein an NB-PRS is defined for a subcarrier spacing of 15 kHz]; and 
transmitting the positioning reference signal based on the configuration information for the frequency band [see Fig. 29, step S2930, para. 242; eNB transmits the PRS based on the PRS configuration-related information].
Park does not explicitly disclose configuration information for “a subcarrier spacing” of a frequency band.
However, Lin teaches configuring configuration information for a subcarrier spacing of a frequency band [see para. 473, 500-501; one or more subcarrier spacing values are supported in NR, and a UE is configured with a subcarrier numerology with certain bandwidth and in certain frequency location].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “configuring configuration information for a subcarrier spacing of a frequency band”, as taught by Lin, into the system of Park so that the UE can correctly derives resource allocation for data transmission and reception [see Lin, para. 501].

Regarding claim 7, the combined system of Park and Lin discloses the method of claim 6, 
Lin further discloses wherein the configuration information for the subcarrier spacing is transmitted via higher layer signaling [see para. 500, 555; the UE is configured with the subcarrier numerology through a UE specific RRC message].

Regarding claim 8, Park discloses wherein the configuration information is configured for each time interval when the positioning reference signal is transmitted [see Fig. 29, step S2910, para. 240, 242; the PRS configuration-related information is configured for each time interval when the PRS is transmitted; also see Fig. 21-28].
Park does not explicitly disclose the configuration information for “the subcarrier spacing.”
However, Lin teaches configuration information for a subcarrier spacing of a frequency band [see para. 473, 500-501; one or more subcarrier spacing values are supported in NR, and a UE is configured with a subcarrier numerology with certain bandwidth and in certain frequency location].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “configuration information for a subcarrier spacing of a frequency band”, as taught by Lin, into the system of Park so that the UE can correctly derives resource allocation for data transmission and reception [see Lin, para. 501].

Regarding claim 9, Park discloses wherein the configuration information is configured for each bandwidth when the positioning reference signal is transmitted [see para. 262; the PRS configuration-related information is configured for a first frequency band and a second frequency band when the PRS is transmitted].
Park does not explicitly disclose the configuration information for “the subcarrier spacing.”
However, Lin teaches configuration information for a subcarrier spacing is configured for each bandwidth part [see Fig. 46, para. 500-501, 532; the subcarrier numerology is configured for each bandwidth part].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “configuration information for a subcarrier spacing is configured for each bandwidth part”, as taught by Lin, into the system of Park so that the UE can correctly derives resource allocation for data transmission and reception [see Lin, para. 501].

Regarding claim 10, Park discloses wherein the transmitting the positioning reference signal includes transmitting the positioning reference signal [see Fig. 29, step S2930, para. 240, 242; eNB transmits the PRS (e.g., NB-PRS)] according to a subcarrier spacing [see para. 67, 85, 106; according to a subcarrier spacing of 15 kHz].
Park does not explicitly disclose a subcarrier spacing “determined based on the UE's capability.”
However, Lin teaches a subcarrier spacing determined based on the UE's capability [see para. 500; the UE is configured with the subcarrier numerology depending upon UE capability].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a subcarrier spacing determined based on the UE's capability”, as taught by Lin, into the system of Park so that the UE can correctly derives resource allocation for data transmission and reception [see Lin, para. 501].

Regarding claim 11, Park discloses a user equipment (UE) for performing positioning [see Fig. 30, para. 271-275; UE 100 for receiving positioning reference signal], the UE comprising: 
a receiver [see Fig. 30; receiving unit 3030] configured to receive configuration information for a frequency band where a positioning reference signal (PRS) is transmitted [see Fig. 29, step S2920, para. 241-242, 246, 252-253, 256; configured to receive PRS configuration-related information for a frequency band where a PRS (e.g., NB-PRS) is transmitted; also see para. 67, 85, 106; wherein an NB-PRS is defined for a subcarrier spacing of 15 kHz] and receive the positioning reference signal based on the configuration information for the frequency band [see Fig. 29, step S2930, para. 242; receive the PRS based on the PRS configuration-related information].
Park does not explicitly disclose configuration information for “a subcarrier spacing” of a frequency band.
However, Lin teaches configuring configuration information for a subcarrier spacing of a frequency band [see para. 473, 500-501; one or more subcarrier spacing values are supported in NR, and a UE is configured with a subcarrier numerology with certain bandwidth and in certain frequency location].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “configuring configuration information for a subcarrier spacing of a frequency band”, as taught by Lin, into the system of Park so that the UE can correctly derives resource allocation for data transmission and reception [see Lin, para. 501].

Regarding claim 12, the combined system of Park and Lin discloses the UE of claim 11, 
Lin further discloses wherein the configuration information for the subcarrier spacing is received via higher layer signaling [see para. 500, 555; the UE is configured with the subcarrier numerology through a UE specific RRC message].

Regarding claim 13, Park discloses wherein the configuration information is configured for each time interval when the positioning reference signal is transmitted [see Fig. 29, step S2910, para. 240, 242; the PRS configuration-related information is configured for each time interval when the PRS is transmitted; also see Fig. 21-28].
Park does not explicitly disclose the configuration information for “the subcarrier spacing.”
However, Lin teaches configuration information for a subcarrier spacing of a frequency band [see para. 473, 500-501; one or more subcarrier spacing values are supported in NR, and a UE is configured with a subcarrier numerology with certain bandwidth and in certain frequency location].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “configuration information for a subcarrier spacing of a frequency band”, as taught by Lin, into the system of Park so that the UE can correctly derives resource allocation for data transmission and reception [see Lin, para. 501].

Regarding claim 14, Park discloses wherein the configuration information is configured for each bandwidth when the positioning reference signal is transmitted [see para. 262; the PRS configuration-related information is configured for a first frequency band and a second frequency band when the PRS is transmitted].
Park does not explicitly disclose the configuration information for “the subcarrier spacing.”
However, Lin teaches configuration information for a subcarrier spacing is configured for each bandwidth part [see Fig. 46, para. 500-501, 532; the subcarrier numerology is configured for each bandwidth part].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “configuration information for a subcarrier spacing is configured for each bandwidth part”, as taught by Lin, into the system of Park so that the UE can correctly derives resource allocation for data transmission and reception [see Lin, para. 501].

Regarding claim 15, Park discloses wherein the receiver [see Fig. 30; receiving unit 3030] receives the positioning reference signal [see Fig. 29, step S2930, para. 240, 242; receives the PRS (e.g., NB-PRS)] according to a subcarrier spacing [see para. 67, 85, 106; according to a subcarrier spacing of 15 kHz].
Park does not explicitly disclose a subcarrier spacing “determined based on the UE's capability.”
However, Lin teaches a subcarrier spacing determined based on the UE's capability [see para. 500; the UE is configured with the subcarrier numerology depending upon UE capability].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a subcarrier spacing determined based on the UE's capability”, as taught by Lin, into the system of Park so that the UE can correctly derives resource allocation for data transmission and reception [see Lin, para. 501].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krishnamurthy et al. (US 2012/0122472 A1) – see Fig. 5-6, para. 105-144, discloses a method in a wireless terminal includes receiving a measurement subframe pattern indicating a first set of subframes on which a transmission from a first base station must be processed, receiving Positioning Reference Signal (PRS) subframe pattern information corresponding to a second base station, determining a subset of the first set of subframes that overlaps with subframes in the PRS subframe pattern information, and processing a transmission received in the subset of the first set of subframes from the first base station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469